t c memo united_states tax_court fawzi and dolores tay tay assaad petitioners v commissioner of internal revenue respondent docket no filed date benjamin w gale for petitioner christian a speck for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined the following deficiencies in petitioners’ federal income taxes an addition_to_tax and penalties year deficiency addition_to_tax and penalties sec_6651 sec_6662 dollar_figure - dollar_figure big_number dollar_figure dollar_figure the only issues are whether petitioners are entitled to a net_operating_loss carryforward from to and in an amount exceeding that allowed in the notice_of_deficiency and whether petitioners are liable for the sec_6651 addition_to_tax for and the sec_6662 accuracy-related_penalties for and 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure findings of fact2 some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by thi sec_2we note that our resolution of the issues in this case has been made more difficult by petitioners’ failure to comply with our rules regarding the form and content of briefs our rules require that proposed findings_of_fact be complete and that they consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law rule e petitioners’ entire proposed findings_of_fact consist of the following the respondent’s mailing of an audit appointment letter to petitioners on or about date to petitioners at unionstone lane san rafael california did not commence an examination of the petitioners’ tax_return within the meaning of sec_7491 see exhibit 10-r the respondent did not otherwise commence an examination of the petitioners’ tax_return within the meaning of sec_7491 before date the petitioners presented credible_evidence of a net_operating_loss carryforward to at least sufficient to reduce to zero the amount of income_tax owed for the petitioners presented credible_evidence of a net_operating_loss carryforward to at least sufficient to reduce to zero the amount of income_tax owed for the burden_of_proof shifted to the respondent with respect to the factual issues underlying the proposed deficiencies for and the respondent failed to meet his burden_of_proof with respect to the evidence presented in support of the net_operating_loss carryovers to and the petitioners owe no penalties for and reference at the time of filing the petition petitioners resided in novato california mr assaad was a real_estate developer and investor on or about date petitioners purchased approximately acres of land in atherton california which consisted of three parcels and isabella mr assaad intended to develop the three parcels by constructing three residential homes for sale pacific bank pacific lent dollar_figure million to mr assaad the land loan for the purchase of the land the land loan was secured_by a deed_of_trust covering the three parcels of land on date pacific lent mr assaad dollar_figure million under a construction loan agreement the pacific construction loan for two of the units in the atherton project and isabella a deed_of_trust in favor of pacific was recorded with respect to the two parcels mr assaad signed a promissory note and executed a guaranty of completion and performance in favor of pacific for the construction loan the note provided for an initial interest rate of percent and a variable interest rate on the basis of an index which is the pacific bank guidance rate a 12-month interest reserve of dollar_figure was included in 3mr assaad was also the sole shareholder of golden sunset homes inc which owned a residential care home hopkins manor 4the loan was also collateralized with a deed_of_trust of dollar_figure million with respect to hopkins manor the loan commitment on date the pacific construction loan was increased to dollar_figure million on date pacific lent petitioners an additional dollar_figure the dollar_figure loan also on or about date pacific lent mr assaad dollar_figure the dollar_figure loan secured_by a bank guaranty that mr assaad’s brother posted through credit suisse a portion of this loan was made in renewal of a prior loan of dollar_figure on date petitioners executed a promissory note to pacific of dollar_figure for a loan that pacific made to petitioners the dollar_figure loan at some point in the house pincite isabella was sold for dollar_figure and the principal_amount due on the pacific construction loan was reduced to dollar_figure million mr assaad was unable to sell the residence pincite isabella and in pacific sold the property through foreclosure the trustee’s deed states that the amount of consideration was dollar_figure million and the amount of unpaid debt was dollar_figure there were no bidders at the foreclosure sale and the property went to pacific on or about date first national bank of daly city first national lent mr assaad dollar_figure first national 5petitioners as borrowers pacific as lender and golden sunset homes inc as grantor executed a commercial pledge agreement with respect to the dollar_figure loan golden sunset homes inc granted pacific a security_interest in a certain note and deed_of_trust it held loan mr assaad signed a deed_of_trust in favor of first national which secures isabella as collateral for the first national loan on or about date first national lent mr assaad an additional dollar_figure additional first national loan mr assaad signed a deed_of_trust in favor of first national which secures isabella as collateral for this loan at some point california federal_savings_and_loan_association california federal lent money to petitioners to repay the loans from first national and for other purposes on date california federal recorded a deed_of_trust and assignment of rents that petitioners executed in favor of california federal and against the real_estate pincite isabella a statement from california federal to petitioners dated date states that the total interest_paid on a certain loan no for was dollar_figure at some point in the house pincite isabella was sold for dollar_figure petitioners filed joint federal_income_tax returns for their and taxable years they attached a schedule c 6the construction trust deed cites a note of dollar_figure which contains a variable interest rate 7the deed_of_trust cites a note of dollar_figure which contains a variable interest rate 8petitioners received dollar_figure cash back on this refinancing transaction 9petitioners were paid dollar_figure of the proceeds from the sale of isabella profit or loss from business sole_proprietorship to their joint_return for reporting a loss of dollar_figure for mr assaad’s real_estate development business petitioners reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and a gross_profit of dollar_figure for that business petitioners claimed expenses of dollar_figure separate from and in addition to the cost_of_goods_sold petitioners did not report sufficient income on their form_1040 u s individual_income_tax_return from which to deduct the entire loss they carried forward the loss to their and taxable years on petitioners’ and form sec_1040 they claimed net_operating_loss nol carryforward deductions which reduced their taxable_income to zero for those taxable years in computing the gross_receipts from the development business for petitioners did not report any of the proceeds from the foreclosure sale of isabella on the return the gross_receipts from that sale in were at least dollar_figure for many years roy hunt prepared petitioners’ tax returns and he was their accountant at some point anthony lopez took over mr hunt’s practice and he became petitioners’ tax_return_preparer and accountant about a year before mr hunt’s death mr lopez could not recall whether he prepared petitioners’ tax returndollar_figure mr lopez testified that whatever records relating to petitioners that were in mr hunt’s office were left there following his death he also testified that mr assaad’s records were returned to him as far as he knew and that he does not withhold records in his practice even if they don’t pay you mr lopez also represented petitioners in the audit of their tax_return he testified that he experienced difficulty assembling petitioners’ records for substantiation of expenses and other costs including interest in part because of mr hunt’s death and in part because of mr assaad’s lack of cooperation in petitioners purchased and began to rent out property known as st rose manor petitioners overstated depreciation_deductions with respect to st rose manor by at least dollar_figure for dollar_figure for dollar_figure for and dollar_figure for a total of dollar_figure over the 4-year period petitioners’ overstatement of the depreciation_deductions in and when corrected reduces the amount of the nol carryforward available for and 10mr hunt continued to work with mr lopez and he handled all the clients he previously serviced mr lopez testified that he thought mr hunt was handling petitioners’ returns when he died but he could not be certain mr lopez signed petitioners’ return for the taxable_year however he was unsure whether he or mr hunt prepared that return mr hunt and mr lopez did not prepare any of petitioners’ returns for years after the taxable_year petitioners’ federal_income_tax returns for and were filed on date and date respectively mr assaad could not offer any explanation as to why the return was filed untimely respondent audited petitioners’ returndollar_figure on july or respondent mailed to petitioners an audit appointment letter with respect to their taxable_year the record does not reflect when respondent commenced an examination regarding petitioners’ taxable_year in computing the nol carryforward from respondent determined that petitioners should have reported foreclosure income of dollar_figure with respect to isabella in addition to the dollar_figure gross_profit that they reported on their return he made no adjustments to the dollar_figure cost_of_goods_sold that petitioners reported respondent revised petitioners’ income from the real_estate development business to dollar_figure he disallowed dollar_figure of the expenses that petitioners claimed on their schedule c but he allowed dollar_figure of additional expenses not originally shown on petitioners’ return 11respondent previously audited petitioners’ and tax returns respondent disallowed the nol carryforward deductions for and however petitioners petitioned the tax_court respondent represents that he settled the tax_court case for no deficiency on the basis that some net_operating_loss existed and to the extent it existed it was sufficient to eliminate all of the petitioners’ income and income_tax_liability for those years respondent computed an nol of dollar_figure for which he allowed as carryback and carryforward deductions for petitioners’ and taxable years after accounting for the adjustments to the nol carryforward deductions and the depreciation deduction for as well as other items respondent determined deficiencies of dollar_figure for and dollar_figure for opinion this case involves the question whether petitioners are entitled to nol carryforward deductions for and in amounts greater than those which respondent allowed in the notice_of_deficiency to decide that issue we must determine whether petitioners have adequately substantiated their claimed costs and expenses in their construction_project for purposes of computing the nol for a net_operating_loss carryforward deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deductions claimed rule a 503_us_79 in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability the commissioner shall have the burden_of_proof with respect to that issue sec_7491 sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_726 and is applicable in the case of court proceedings arising only in connection with examinations commencing after date rra sec c 112_stat_727 in the instant case respondent selected petitioners’ return for audit and mailed to petitioners notice of that audit on july or before the effective date of sec_7491 absent any contrary evidence we treat that date as the date the examination of petitioners’ taxable_year commenced see jombo v commissioner tcmemo_2002_273 see also h conf rept pincite 1998_3_cb_747 there is nothing in the record which establishes that the examination of petitioners’ taxable_year commenced after date petitioners did not present any argument on brief regarding when an examination commenced with respect to that year we hold that sec_7491 is not applicable with respect to petitioners’ tax_liability see castro v commissioner tcmemo_2001_ nitschke v commissioner tcmemo_2000_230 even if the examination of petitioners’ and taxable years started after the effective date of sec_7491 the burden_of_proof would not have shifted to respondent sec_7491 applies with respect to an issue only if the taxpayer has complied with the requirements under this title to substantiate any item and the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 and b for reasons discussed in more detail below petitioners failed to comply with the applicable substantiation requirements and they have failed to maintain all required records with respect to their expenses in the atherton project taxpayers are required to keep such permanent records as are sufficient to substantiate the amount and the purpose of any deductions sec_6001 116_tc_438 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs petitioners have failed to substantiate the vast majority of the expenses that they rely upon to compute the nol land purchase and related expenses petitioners claim that they paid a total of dollar_figure to purchase the land used for the atherton project consisting of the following item amount land loan deposit from assaad savings deposit paid outside escrow advance by trudell coghan credit for amount_paid before escrow interest portion of this credit dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number 1petitioners do not explain how they arrived at this figure however the buyer’s closing statement for the atherton properties shows interest of dollar_figure the credit is dollar_figure apart from the interest petitioners have substantiated to our satisfaction that they borrowed dollar_figure million from pacific to purchase the parcels of land however petitioners have not established that they paid dollar_figure as they claim on brief when counsel for mr assaad asked him at trial whether he put any money into the project other than the loan amounts mr assaad testified that we put our money in there but that he could not remember exactly there is also evidence that other parties may have invested in the atherton project indeed at trial mr assaad testified that the atherton project’s general contractor rick trudell and a friend of mr assaad’s hayden coghan each contributed dollar_figure into the atherton projectdollar_figure mr assaad testified and then the dollar_figure for deposit retained paid q outside a q we borrowed that from rick trudell okay okay because he wanted to be like a partner in a the project q did you pay it or did he pay it 12mr assaad could not remember whether mr trudell also got a dollar_figure line of credit to be put towards the atherton properties he give it to me and i pay it i think and then a maybe i pay dollar_figure from mr hayden coghan that’s the right name and then dollar_figure from rick and we kept that dollar_figure to pay the city and the architect mr hayden and rick trudell and me i a believe that will make some arrangement i build that money the dollar_figure from my own bank account the deposit that we pay out of escrow i believe it be between rick trudell dollar_figure he give dollar_figure we kept another dollar_figure and another dollar_figure get from mr coghan hayden who live in half moon bay and then we complete the deal in order to get the bank after that to look and construction loan and that was our agreement at that time mr assaad later testified to an oral agreement with mr trudell and mr coghan with respect to these amounts he testified that he planned to give everyone his money plus percent when the properties were sold he also testified that mr trudell was not exactly a partner with him with respect to the atherton project because there was no written_agreement or contract given mr assaad’s testimony there is evidence that mr trudell and mr coghan contributed at least dollar_figure to the atherton project petitioners contend that those contributions were loans however mr assaad testified that mr coghan did not receive any of his money back and mr trudell received only dollar_figure but he said that he doesn’t want anymore to the extent the amounts from mr trudell and mr coghan were loans and were forgiven those amounts represent income that reduces dollar for dollar any amount used in computing the nol thus whether the amounts that mr trudell and mr coghan contributed were loans that were forgiven or amounts those parties invested in the project petitioners have not established that they paid those amounts into the projectdollar_figure as such petitioners have substantiated dollar_figure15 as amounts that they paid into the land purchase costs in selling and isabella petitioners substantiated to our satisfaction that they incurred dollar_figure in closing and settlement costs with respect to the sale of isabella the record also reflects that dollar_figure was paid to mr trudell to release his lien with respect 13we have given mr assaad credit for the dollar_figure that was paid to mr trudell see infra 14one of respondent’s primary contentions on brief is that mr assaad and mr trudell and perhaps mr coughan were engaged in a partnership and that petitioners have not shown that the costs and losses resulting from the atherton houses belonged to them as opposed to other partners although there is some evidence in the record which might suggest a partnership between mr assaad and mr trudell the evidence is not sufficient for us to conclude that there was a partnership further there is no basis in the record for allocating the costs and losses to the other alleged partners and for making adjustments if any to the amounts realized from the sale and foreclosure of the atherton properties 15this amount is equal to the dollar_figure million land loan plus the dollar_figure deposit or earnest money plus the dollar_figure credit for the amount_paid before escrow plus the dollar_figure deposit retained and minus the dollar_figure received from mr trudell and mr coghan to isabella and as mr assaad claims to repay a portion of mr trudell’s prior loan or contribution petitioners have also substantiated that they paid dollar_figure with respect to the sale of isabelladollar_figure petitioners substantiated the following miscellaneous sales costs for isabella a home warranty expense of dollar_figure and prorated taxes of dollar_figure petitioners did not substantiate the remaining amounts that they claim as miscellaneous sales costs for isabella those amounts represent a credit to buyer of dollar_figure for a fence and a credit to buyer of dollar_figure for downspouts as part of the sale of isabella petitioners did not establish that those expenses were actually incurred to the extent claimed petitioners likewise did not substantiate the dollar_figure they claim as expenses for fence chandeliers etc petitioners rely on a handwritten document that a representative of pacific prepared as evidence of these expenses that document fails to properly substantiate the amounts petitioners claim there is no evidence that petitioners actually incurred those expenses in the amount claimed foreclosure expenses isabella petitioners claim that they incurred dollar_figure as foreclosure expenses petitioners rely on two documents to 16we note that dollar_figure of this amount represents interest from mar to date pursuant to our discussion which follows this amount would have to be reduced to account for the portion of the loan from california federal which petitioners have failed to establish as deductible expenses substantiate this alleged expense the first document dated date shows an unpaid principal balance on the pacific loan of dollar_figure million the second document dated date shows the amount of unpaid debt as dollar_figure petitioners surmise that the difference in the two amounts must constitute foreclosure expenses we disagree petitioners have not established to our satisfaction that the difference represents expenses which offset the amount_realized on the foreclosure of isabella construction expenses the vast majority of the expenses which petitioners claim with respect to the nol relate to the costs of construction in the atherton project petitioners have failed to produce any records which directly substantiate any of those construction expenses instead of producing direct evidence of those expenses petitioners rely on indirect evidence they seek to use the amounts of the various construction and other loans as a proxy for estimating the amount of the construction expenses if the taxpayer fails to keep adequate_records but the court is convinced that deductible expenditures were incurred the court should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir 112_tc_183 see also sandoval v commissioner tcmemo_2000_189 we may estimate basis however there must exist some reasonable evidentiary basis upon which to make such an estimate 85_tc_731 edwards v commissioner t c memo 2002-dollar_figure except with respect to the interest reserves which were set up with respect to those loans petitioners claim that the entire amounts of the loans represent expenses that are deductible or which add to their basis in the atherton project petitioners contend that their position is based on the common sense that construction loans are not distributed until and unless the builder proves that the applicable work has been done as a general matter we might agree that the atherton project gave rise to deductible expenses or expenses that increased basis the testimony of richard x waters vice president of pacific allan butler pacific’s jobsite inspector and jimmy dean black an employee of first national indicates 17under sec_274 certain business_expenses are subject_to more stringent substantiation rules those business_expenses include traveling expenses entertainment_expenses meal expenses and expenses with respect to certain listed_property such as passenger automobiles sec_274 sec_280f the rules under sec_274 supersede our discretion to estimate expenses under the doctrine_of 39_f2d_540 2d cir 50_tc_823 affd 412_f2d_201 2d cir we cannot discern from the record and petitioners have not shown what amounts of the various loans if any represent the type of expenses covered by the rules of sec_274 that a significant portion of the pacific construction loan and the first national loans went into the atherton project however we cannot agree with the assumption inherent in petitioners’ indirect method of reconstructing those expenses that the entire amounts of the construction loans represent deductible expenses thus we cannot agree that petitioners’ reliance on the construction loans provides a rational basis for estimating the amount of those expenses there is evidence that mr assaad received some of the loan proceeds as direct disbursements indeed mr assaad testified the construction guy trudell do the computer run and then every month we do development and we go to the two bank and we said we develop dollar_figure here dollar_figure debt they pay us we pay all the subcontractor we pay all the labor we have people working on those three houses every day six days a week q a did you ever write checks of course we have write checks yes petitioners did not produce any checks or any other comparable evidence showing the amount of the loan proceeds that was paid into the project further mr assaad received cash back on at least one of the loan transactions involved in this case he received dollar_figure cash on california federal’s refinancing of the first national bank loans although petitioners do not rely on that amount to estimate their construction expenses the fact that mr assaad received cash directly on that loan suggests that there may have been additional_amounts advanced to mr assaad which we cannot state with certainty were applied to the atherton project as deductible expenses we might agree that in certain circumstances construction loans might provide a basis for estimating deductible expenses or basis however petitioners have not established to our satisfaction that all the loans that they rely upon herein were construction loans mr assaad’s general testimony and his specific testimony with respect to the first national loans did not assist petitioners in substantiating their construction expenses or otherwise convince us that the various loans provide a rational evidentiary basis for estimating their expenses indeed with respect to the additional first national loan of dollar_figure mr assaad testified that he could not remember what this additional loan was for or anything further petitioners have not established that the usual formalities for advancing funds on construction loans were followed with respect to each of the loans that petitioners rely upon with respect to the loans from first national mr black testified generally regarding the formalities followed with respect to construction loans however he could not recall the specifics of the loans to mr assaad or mr assaad’s actual association with those loans the record does not reflect and petitioners did not introduce any evidence regarding any inspection and advance process with respect to the first national loans mr black’s testimony and the evidence of record do not preclude the possibility that some portions of the loans to mr assaad were set up as an interest reserve in a case like that allowing interest deductions on the basis of other evidence in the record might result in a double-counting of those expenses petitioners rely on several loans which are not construction loans those loans are fully secured with property other than the atherton real_estate after examining the evidence of record with respect to those loans we are not convinced that they provide a rational basis for estimating the expenses they purportedly represent under petitioners’ method of reconstruction further we are not convinced that those amounts were used in their entirety to pay construction expenses in the atherton project indeed it appears plausible and with respect to some of the loans it is clear that the loan proceeds may have been used to pay interest on the pacific construction loan in that case and since petitioners claim to have paid interest with funds other than those loan proceeds there could result in a double-counting of interest_expenses pacific prepared a document entitled loan credit memorandum which indicates that the dollar_figure loan was earmarked in its entirety for payment of dollar_figure of past due interest on and an additional dollar_figure interest reserve for the pacific construction loan petitioners claim the entire amount of this loan as expenses in computing the nol for however in their opening brief they claim that interest_expense was paid on the pacific construction loans in excess of the interest reserves set up therein and according to federal g rates again petitioners’ method of reconstruction fails to preclude the possibility of a double-counting of expenses further this loan was secured_by a pledge of a note and a deed_of_trust from golden sunset homes inc petitioners’ wholly owned corporation there is evidence in the record that the interest obligations to golden sunset on the note were assigned to the bank and those interest payments may have been credited against petitioners’ obligations on the pacific loan petitioners did not report the pledge of the note the deed_of_trust or any interest payments as corporate_distributions or dividends in any event there is no evidence in the record showing whether this loan was repaid with respect to the dollar_figure loan a portion of that loan represents the renewal of an existing loan of dollar_figure there is nothing in the record showing that the prior loan was paid into the atherton project documents from pacific indicate that dollar_figure of the dollar_figure loan was earmarked for the payment of outstanding material and subcontractor bills however those documents are insufficient substantiation of those expenses petitioners have failed to provide a reasonable basis for concluding that any amount of the dollar_figure loan was paid into the atherton project any interest reserve in that loan has likewise not been shown to be deductible with respect to the dollar_figure loan petitioners on brief indicate that dollar_figure of this loan was used to pay off the remaining amount of the dollar_figure loan for the reasons mentioned above that portion of the loan would not be deductible with respect to the remaining portion of that loan dollar_figure there is no documentary_evidence showing that amount represents deductible expenses paid into the atherton project petitioners rely on a letter from mr assaad to mr waters and a handwritten note from another representative of pacific however those items indicate only that the remaining amount of the dollar_figure loan was increased to dollar_figure they do not take the further step of substantiating the increase as deductible expenses we are mindful that there must be sufficient evidence contained in the record to provide a basis for us to make an estimate and to conclude that a deductible expense was incurred in at least the amount to be allowed pratt v commissioner tcmemo_2002_279 we are not required to guess with respect to the amount of deductible expenses 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 245_f2d_559 5th cir in the instant case we bear heavily against petitioners as we mustdollar_figure petitioners have not shown a reasonable basis for concluding that any amount of the dollar_figure loan the dollar_figure loan and the dollar_figure loan represents deductible expenses with respect to the pacific construction loan and the first national loans we are not convinced that the full amounts of those loans were paid into the project and are deductible given the circumstances of this case and the inexactitude apparent from petitioners’ evidence we have no reasonable evidentiary basis to make an approximation as to the amount of the deductible expenses which were paid from those loans we cannot as petitioners would have us do conclude that the entire amounts of the construction loans were paid into the atherton project we could choose a raw percentage perhaps as high a sec_80 or sec_90 percent and apply that percentage to the total amount of the loans however our choice of a percentage would be mere guesswork with no reasonable evidentiary basis interest_expense the parties stipulated that during respondent’s audit of the 1992-generated net_operating_loss_carryover deduction claimed 18petitioners’ situation in this case is a result of their own inexactitude and failure to maintain records of their expenses further we find petitioners’ efforts before trial to locate any records that might be in the hands of third parties especially lax moreover mr assaad’s testimony at trial was confusing and he repeatedly could not remember seemingly important facts his testimony did not help to substantiate his expenses and he did not provide any rational basis from which to estimate those expenses on petitioners’ and form sec_1040 petitioners substantiated only dollar_figure in mortgage interest_paid in connection with the development of the atherton properties petitioners claim however that they incurred interest_expenses in excess of that amount petitioners account for the interest reserves which were set up as part of the construction and other loans however they suggest that those interest reserves covered only a portion of their interest_expenses petitioners contend that they paid interest at rates equal to the federal guidance rates or g ratesdollar_figure they use those rates to estimate the interest that they purportedly paid on the loansdollar_figure even if we were to assume that the pacific bank guidance rate is the same as the g rate we cannot take the next step and assume that petitioners paid interest at those rates there is no direct evidence that petitioners paid any interest in excess of those amounts which pacific collected from interest reserves in the loans 19on date petitioners filed a request for judicial_notice of the federal guidance rates g rates applicable to the period date through date as published by the federal reserve board we take judicial_notice of the g rates as published 20the pacific loan documents cite a variable interest rate determined under the pacific bank guidance rate petitioners assume that this guidance rate provides for the same interest rates for the relevant period as the g rates on the record before us petitioners have not established that this guidance rate is the same as the g rates for the applicable_period we also point out that petitioners’ method of estimating their expenses fails to establish the precise amount of the interest reserves set up in the various loans upon which they rely given this failure and the possibility apparent from the testimony at trial that additional interest reserves apart from those established in the record might have been set up adopting petitioners’ method might result in a double-counting of deductible expensesdollar_figure this provides us all the more reason for rejecting petitioners’ method of estimating their construction and interest_expenses relatedly petitioners also claim additional interest_expense on the land loan from pacific for the period date to date estimated on the basis of the g rates for that period first as above we are not inclined to accept 21as we discussed above petitioners attempt to estimate their construction expenses by referencing the amounts of the construction and other loans they argue that the entire amount of those loans represents construction expenses that are deductible or increase their basis in the project with respect to their claims of additional interest_expenses they rely on the federal g rates to estimate the interest that accrued on and was paid with respect to the construction and other loans however there is evidence and testimony that interest reserves other than those reserves which petitioners account for on brief might have been set up in the various loans allowing the construction loans as an estimate of the construction expenses as petitioners argue and allowing these additional interest_expenses would result in a double deduction if in fact additional interest reserves were set up and these supposed additional interest_expenses were paid from those reserves petitioners have failed to preclude this possibility in the reconstruction of their construction and interest_expenses the g rates as an estimate of the interest_paid on the loan second although there is no direct evidence of an interest reserve’s having been established with respect to the land loan mr waters testified that dollar_figure million was paid into the land and that dollar_figure could have been used for fees or may have been used as an interest reserve petitioners again have not precluded the possibility of a double-counting of their claimed additional interest_expense petitioners also claim that they paid dollar_figure in interest to california federal in with respect to the refinancing of the first national bank loan petitioners rely on a statement from california federal which states that the total interest_paid in was dollar_figure although this interest appears to have been paid on the california federal refinancing of the original first national loans to mr assaad it is also clear that the interest was paid on the entire amount of the california federal loan of dollar_figure million however petitioners received cash back in that loan transaction in the amount of dollar_figure which amount they did not establish was paid into the atherton project petitioners do not rely upon that amount on brief in computing their nol for any interest_deduction would have to be reduced to account for this amount because this amount could have conceivably been used for personal expenses further per our discussion above petitioners did not establish that the entire amount of the loans from first national was paid into the atherton project thus petitioners did not provide any reasonable evidentiary basis for estimating the deductible expenses that were paid with proceeds of those loans for similar reasons petitioners did not establish what amounts of the interest payments were made on account of expenditures_for the atherton projectdollar_figure other expenses soft costs petitioners claim that they incurred certain soft costs in constructing the atherton houses and that those soft costs were not a part of the loans from pacific first national or california federal they contend that those loans covered only 22relatedly in petitioners’ reply brief they point to a dollar_figure excess passive investment carried over from on a schedule e supplemental income and loss from rents partnerships estates trusts remics etc attached to their return petitioners reported expenses from a rental property located at atherton those expenses consist of dollar_figure insurance dollar_figure mortgage interest_paid to banks dollar_figure taxes dollar_figure utilities and dollar_figure gardening petitioners claim that dollar_figure dollar_figure minus dollar_figure interest_expense of this amount is allowable in computing their nol for we disagree petitioners provided no substantiation for those purported expenses other than their return further it is conceivable that those expenses were paid from the construction loan proceeds and not from petitioners’ own resources 23mr butler testified that banks normally refer to hard costs and soft costs soft costs include legal fees owner’s insurance utilities and other costs not related to the construction of the job hard costs include architect fees permit fees management fees and job insurance costs relating to business vehicles would normally be soft costs unless they were related to the construction job hard costs and that mr assaad paid the soft costs from his own funds petitioners claim that respondent allowed those expenses which were claimed in their return in his examination of the and returns the only item in the record regarding these expenses is the schedule c attached to the return that petitioners filed the fact that a return is signed under penalty of perjury is not sufficient to substantiate deductions claimed on it 71_tc_633 petitioners provided no direct or indirect evidence to substantiate their so-called soft costs of construction we have no rational basis for estimating those expenses verifying whether they were in fact incurred or determining their deductibility further petitioners have not adduced sufficient proof to show that those costs were not paid with the proceeds of the construction loans petitioners claim but point to no evidence of record to establish that respondent allowed the expenses as part of his examination of the and returns conclusion because petitioners have failed to substantiate properly or otherwise present a reasonable evidentiary basis for estimating the expenses that were paid into the atherton project in amounts greater than the amounts that respondent allowed in the notice_of_deficiency we sustain respondent’s computation of the nol for petitioners are not entitled to nol carryforward deductions in and except to the extent determined in the notice_of_deficiency b addition_to_tax and penaltie sec_24 respondent determined an addition_to_tax under sec_6651 for petitioners’ failure_to_file timely their return sec_6651 imposes an addition_to_tax in the case of a failure_to_file a return on or before the specified filing datedollar_figure the taxpayer bears the burden of proving that the failure_to_file the required return did not result from willful 24under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax or penalty however this provision applies only to those court proceedings which arise in connection with examinations commencing after date rra sec c 112_stat_727 the examination for petitioners’ taxable_year commenced before date thus sec_7491 is not applicable to that taxable_year with respect to petitioners’ taxable_year there is no evidence of record establishing when the examination commenced for that taxable_year and petitioners make no argument on this issue with respect to their taxable_year we hold that sec_7491 does not apply even if the examination of petitioners’ and taxable years commenced after the effective date of sec_7491 respondent has presented sufficient evidence to show that imposition of the addition_to_tax and penalties is appropriate see 116_tc_438 25the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax the addition_to_tax is imposed on the net amount due sec_6651 and b pratt v commissioner tcmemo_2002_279 neglect and that the failure was due to reasonable_cause higbee v commissioner t c pincite petitioners did not file their federal_income_tax return until date approximately year and months after the due_date for that return petitioners did not introduce any evidence showing a reasonable_cause for their failure_to_file timely their return at trial respondent’s counsel asked mr assaad the reason for the untimely filing of the return mr assaad could not offer any explanation as to why the return was filed untimely but testified i don’t know the reason to be honest the accountant always deal with my wife because we changing mr lopez to someone else so i am not sure mrs assaad did not testify at trial and since she is a party to this proceeding any failure on her part and consequently any reliance by mr assaad on his wife does not provide reasonable_cause with respect to the sec_6651 addition_to_tax further reliance on an accountant or tax_return_preparer to file timely a federal_income_tax return generally does not establish reasonable_cause or preclude willful neglect see schirle v commissioner tcmemo_1997_552 taxpayers have a personal and nondelegable duty to file a timely return and reliance on an accountant to file a return does not provide reasonable_cause for an untimely filing 469_us_241 and cases cited thereat petitioners did not introduce evidence to show that the untimely filing was attributable to any reasonable reliance on their accountant s we sustain the sec_6651 addition_to_tax which respondent determineddollar_figure respondent determined accuracy-related_penalties under sec_6662 for petitioners’ and taxable years under sec_6662 an accuracy-related_penalty of percent is imposed on any portion of an underpayment_of_tax that is attributable to negligence or to any substantial_understatement_of_income_tax for the taxable_year respondent determined that petitioners are liable for an accuracy-related_penalty attributable to negligence or disregard of rules or regulations for the taxable_year respondent determined that petitioners are liable for an accuracy-related_penalty attributable to a substantial_understatement of tax or in the alternative due to negligence or disregard of the rules or regulations negligence is defined as a lack of due care or failure to do what a reasonable and prudent person would do under like circumstances sec_6662 in the instant case petitioners’ 26petitioners’ only argument on brief is that petitioners would clearly have owed no tax but for the loss of their records it is debatable whether having no tax_liability was justification for the petitioners in filing their return even if a reasonable belief that no taxes were owing and consequently a belief that no tax_return need be filed might establish reasonable_cause petitioners did not introduce testimony or evidence as to this issue made an erroneous computation of their nol and their resulting carryforward deductions they failed to report dollar_figure of foreclosure income that they realized from the sale of isabella in they failed to substantiate properly their expenses in the atherton project and they failed to maintain adequate_records for purposes of determining their correct_tax liability for and see higbee v commissioner supra pincite joseph v commissioner tcmemo_2003_19 failure to substantiate items properly is evidence of negligence bishop v commissioner tcmemo_2001_82 sec_1_6662-3 income_tax regs they overstated their depreciation_deductions by at least dollar_figure for dollar_figure for dollar_figure for and dollar_figure for these overstatements reduce the amount of the nol available for a carryforward to the and taxable years and also result in an additional adjustment of dollar_figure for the taxable_year we find that the understatements for and are attributable to petitioners’ negligence in failing to ascertain their correct income_tax_liability in failing to maintain required records and in failing to substantiate their construction expenses the accuracy-related_penalty is not imposed if the taxpayer shows there was a reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment sec_6664 this determination is made considering all relevant facts and circumstances relevant factors include the taxpayer’s efforts to assess his proper tax_liability including his reasonable and good_faith reliance on the advice of a professional an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith higbee v commissioner supra pincite the taxpayer bears the burden_of_proof regarding this exception id pincite on brief petitioners do not point to any specific circumstances which might trigger the reasonable_cause exception however they do suggest that their failure to maintain adequate_records and to substantiate properly their expenses is attributable to the alleged fact that petitioners’ records disappeared while in the possession of his now-deceased accountant and that his subsequent accountant made an inadequate effort to replace them good_faith reliance on a tax_return_preparer or accountant to maintain required records and a failure by that representative to do so may establish the taxpayer’s entitlement to relief under sec_6664 see xuncax v commissioner tcmemo_2001_226 however such a loss or destruction of required records alone does not establish that the taxpayer’s deductions and claimed expenses were founded on reasonable_cause and good_faith when made see id petitioners did not establish that the underpayments on their and returns were attributable to the death of mr hunt to any loss or destruction of the records of their expenses or to any failure to replace records by mr lopez although mr lopez testified that the failure in substantiating the expenses in the audit of the return was due in part to mr hunt’s death he also testified that this failure was also due to mr assaad’s lack of cooperation mr lopez testified that as far as he knew petitioners got the records back also the testimony of mr waters and mr assaad suggests that records of the various expenses in the atherton project do exist and that mr assaad made no genuine attempt to obtain those records and to present those records into evidence mr waters testified that pacific kept records of the expenses in the atherton project and that mr assaad had or obtained those records when he sued the bank and mr waters personally in a lawsuit related to the atherton project further mr assaad testified that mr trudell was in possession of the construction expense records including computer records for the atherton project he further testified that he did not contact mr trudell until week before trial because there wasn’t any need for me to contact him i just forgot about the whole thing petitioners’ underpayment of taxes for and was also attributable to their substantial overstatement of their depreciable basis in st rose manor neither mr hunt nor mr lopez prepared petitioners’ returns after and petitioners offered no explanation for this overstatement petitioners did not establish that the underpayment of taxes was due to errors by their representatives and not due to errors on their part petitioners did not demonstrate that they supplied accurate information to their representatives for purposes of preparing the relevant returns see xuncax v commissioner supra petitioners have not shown that they are entitled to relief under sec_6664 we sustain the accuracy-related_penalties as determined decision will be entered for respondent
